Case 2:18-cv-00304-RFB-DJA Document 239-2 Filed 05/12/21 Page 1 of 2




                     Exhibit 2
                 Case 2:18-cv-00304-RFB-DJA Document 239-2 Filed 05/12/21 Page 2 of 2
                   NSEUSU- Nevada Service Employees Union Staff Union
                                                       GRIEVANCE FORM
All Affected                                                                                Bargaining Unit Staff
Employee Name                                                                              Job Title

    n/a                                                n/a                                   n/a
Department                                           Division                                Phone#

Martin Manteca                                                                               11/15/2017
Name of Immediate Supervisor                                                                 Date of Employee's Knowledge of Contract
                                                                                             Violation
Susan Smith                                                                                   n/a
Name of SEIU Representative                                                                  Date Employee was Notified of
                                                                                             Demotion Or Other Discipline

NSEUSU has filed a grievance on behalf of Debbie Miller on October 29, 2017. Martin Manteca responded to our request for a Step I on
November 15. 2017 stating " ... 1 will act in the capacity as the SEIU Local1107 President for Step 1's and the Executive Vice President.
Luisa Blue, will act in the capacity as the Executive Board panel for Step 2's.· This is a violation of Article 11 and we will not agree to it. The
Article clearly states: "... a panel of 3 to 5 members from the Executive Board of SEIU Local1107, exclusive of the SEILI Local1107
President. will meet with the affected employee and his/her Union representative to try to resolve the problem." Nowhere in the CBA are
trustees given rights to alter the Articles in the CBA.
Statement of Grievance (state the facts that prompted you to file this grievance)


Art- 11: Grievance and Arbitration Procedure
Article violated

SEIU office, 2250 S Rancho Dr #165, Las Vegas, NV 89102
Where did this Occur?

n/a
Name of Arty Witnesses

That NSEUSU and SEIU Local1107 obtain a list of all former EBoard members and through the striking process, mutually agree upon a
panel of 3 to 5 members. This panel should be approximately Y. public sector and Y. private sector.
Requested Remedy


Is/ Susan Smith                                                                           11/28/2017
Signature of Union Representative                                                         Date Grievance Filed

•    Must be received by the DEPARTMENT HEAD within 10 working days from the date of employee's
     knowledge of contract violation.
•    Failure to submit a timely request may be grounds to deny the Grievance.



Signature of Department Head                                                                 Date of Receipt


•   COPY SENT TO PERSONNEL




                                                                                                                                  Local - 0037
